DETAILED ACTION
The following Office action concerns Patent Application Number 15/322,606.  Claims 1, 6 and 10-30 are pending in the application.  Claims 13-19 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed July 26, 2021 has been entered.  
The declaration of Mitsuru Tanikawa filed July 6, 2021 has been considered.
The previous grounds of rejection of claims 1, 6, 10-12, 20 and 22 under 35 USC 103 over Mitsukura et al are withdrawn in light of the applicant’s amendment. 
Allowable Subject Matter
Claim 21 is allowable over the closest prior art of Mitsukura et al (US 2012/0248634).  Mitsukara et al does not teach or suggest that the thermosetting compound comprises a thiirane group.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 6, 10-12, 20, 22, 23, 25, 27 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Mitsukura et al (US 2012/0248634).
Mitsukura et al teaches an adhesive composition comprising a combination of two or more radiation-polymerizable (photocurable) compounds, a thermosetting compound, photo-initiator, and curing agent (par. 13, 23, 73, 88, 134).  The photocurable compounds include a mono-functional methacrylate (methacryloyl) compound (par. 63), which satisfies the claimed “second photocurable compound.”  The composition further comprises a photocurable dimethacrylate compound containing two methacrylate (methacryloyl) groups (par. 85, 88), which satisfies the claimed “first photocurable compound.”  The photocurable compounds further include 4-hydroxybutyl (meth)acrylate glycidyl ether (par. 74), which is the claimed “photocurable and thermosetting compound.”  The amount of the photocurable compound(s) is 10-95 % by weight in the composition (par. 94).
The thermosetting compound includes epoxy resin (par. 119-120).  The curing agent includes dicyandiamide (par. 134). Dicyandiamide is a guanidine derivative and a thermal curing 
The composition does not contain solvent or filler (par. 17, 173).  The composition has a preferred viscosity of 100-5000 mPa∙s (par. 183).  The cured film product has an elastic modulus of less than 0.1 MPa (par. 191-192).  The composition is capable of inkjet printing.
The limitation regarding irradiating the composition with 1000 mJ/cm2 of light relates to a method of curing the claimed composition.  The adhesive composition of Mitsukura is capable of being cured by light irradiation (abstract).  The elastic modulus is a property of the cured film.  The cured film product of Mitsukura has an elastic modulus of less than 0.1 MPa, which encompasses the claimed range (par. 191-192).  In addition, a person of ordinary skill in the art would reasonably expect the cured film of Mitsukura to be capable of attaining the claimed elastic modulus after curing by irradiation, because the composition of Mitsukura contains all the components and amounts thereof of the claimed composition.
The above disclosure is not sufficiently specific to anticipate the above listed claims. However, the examiner submits that the selection of the instantly claimed components .
Claims 1, 6, 10-12, 20 and 22-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Ueda et al (US 2013/0208064) in view of Mitsukura et al (US 2012/0248634).
Ueda et al teaches an adhesive composition comprising a compound containing both a methacryloyl and a cyclic ether, two or more radiation-curable (photocurable) compounds, an epoxy compound, a photo-initiator, and a curing agent (par. 24-25, 40, 48, 71-72, 193).  The photocurable compounds include a compound containing one methacryloyl group and a compound containing two methacryloyl groups (par. 42, 48).  The compound containing one methacryloyl group satisfies the claimed “second photocurable compound.”  The compound containing two methacryloyl groups satisfies the claimed “first photocurable compound.”  The compound containing both a methacryloyl and a cyclic ether includes 4-hydroxybutyl (meth)acrylate glycidyl ether (par. 34), which is the claimed “photocurable and thermosetting compound.”  The amount of the 4-hydroxybutyl (meth)acrylate glycidyl ether compound is 2-70 % by weight in the composition (par. 38).
The limitation regarding irradiating the composition with 1000 mJ/cm2 of light relates to a method of curing the claimed 2 of light at wavelength of 365 nm (par. 148).  The elastic modulus is a property of the cured film, not the claimed composition.  A person of ordinary skill in the art would reasonably expect the cured film of Ueda et al in view of Mitsukura et al to have an elastic modulus of 500-80,000 Pa, because the photocurable composition of Ueda et al in view of Mitsukura et al contains all the components and amounts thereof of the claimed composition.
The composition has a viscosity of 160-1200 mPa∙s (par. 26).  The composition does not contain solvent (par. 113).  The composition is not disclosed to contain filler.  The composition is used for inkjet printing (par. 26).
The curing agent includes dicyandiamide (par. 81). Dicyandiamide is a guanidine derivative and a thermal curing agent as those terms are defined in the instant application (spec., par. 137, 138, 143).  
The amount of the two or more photocurable compounds is 20-95 % by weight (par. 57).  The amount of the photocurable and thermosetting compound is 2-70 % by weight (par. 38).  Therefore, the total amount of the photocurable compounds and the photocurable and thermosetting compound is at least 22-95 % by weight.  

Ueda et al does not teach that the epoxy resin is a thermosetting compound.
However, Mitsukura et al teaches a photocurable adhesive composition comprising thermosetting epoxy resin (par. 119).  The thermosetting epoxy provides excellent adhesive force (par. 119).  A person of ordinary skill in the art would have been motivated to combine the thermosetting epoxy of Mitsukura et al with the epoxy resin of Ueda et al in order to obtain an adhesive composition which provides excellent adhesive force.
Response to Arguments
The applicant argues that Mitsukura does not teach using a combination of a mono-functional methacrylate, a di-functional methacrylate and 4-hydroxybutyl (meth)acrylate glycidyl ether.  However, Mitsukura specifically teaches that the radiation-polymerizable (photocurable) compounds are used in combinations of two or more (par. 88).  Mitsukura further teaches that photocurable compounds include a mono-functional methacrylate and a di-functional methacrylate and 4-hydroxybutyl 
The applicant argues that the invention provides an unexpected benefit of improved thickness accuracy and reduced voids and heating/cooling.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  In other words, the comparative examples in the specification do not represent the teaching of Mitsukura et al.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope In re Clemens, 206 USPQ 289 (CCPA 1980).  
The applicant argues that Mitsukura does not teach irradiating the composition with 1000 mJ/cm2 of light.  However, irradiating the composition with light relates to the applicant’s method of curing the composition.  The method of curing is not a patentable feature of the claimed composition of matter.  Furthermore, the composition of Mitsukura is capable of being cured by irradiation (abstract).  The applicant further argues that Mitsukura does not teach the claimed elastic modulus.  On the contrary, the cured product of Mitsukura has an elastic modulus of less than 0.1 MPa, which encompasses the claimed range of elastic modulus (par. 191-192).  In addition, a person of ordinary skill in the art would reasonably expect the cured film of Mitsukura to be capable of attaining the claimed elastic modulus after irradiation as claimed, because the composition of Mitsukura contains all the components and amounts thereof of the claimed adhesive composition.
The applicant presents the declaration of Mr. Tanikawa to show that the composition of Example 9 of Mitsukura, when cured according to the method of the instant application, produces an elastic modulus of 106 MPa.  However, Mitsukura specifically teaches that the elastic modulus of the cured composition is preferably less than 0.1 MPa (par. 191-192), which encompasses 
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 12, 2021